The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 16-30 are pending and examined.  Claims 1-15 are cancelled.
Claim Objection
Claims 16 and 30 are objected to because of the following informalities: “display them” as recited line 16 of claim 16 should be “display the received display signal”, “that they bring” as recited in line 23 of claim 16 should be “that the vehicle stabilization signals bring”, “that they bring” as recited in line 30 of claim 16 should be “that the seat adjustment signals bring”, “that the orientation of the vehicle” as recited in line 33 of claim 16 should be “that an orientation of the vehicle” “that they bring” as recited in line 23 of claim 16 should be “that the display signals bring”.  “that they bring” as recited in line 15 of claim 30 should be “that the vehicle stabilization signals bring”, “that they bring” as recited in line 22 of claim 30 should be “that the seat adjustment signals bring”, “that the orientation of the vehicle” as recited in line 25 of claim 30 should be “that an orientation of the vehicle” “that they bring” as recited in line 28 of claim 30 should be “that the display signals bring”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of copending Application No. 16955544.
Although the conflicting claims are not identical, they are not patentably distinct from each other in view of Anderson et al., US 2017/0136842 (A1) because they disclose a system and method for reducing motion sickness symptoms, the method comprising: receiving surroundings data and/or vehicle component data of a vehicle from which movements of the vehicle result; generating vehicle stabilization signals, seat adjustment signals and display signals depending on the received surroundings data and/or vehicle component data; adjusting at least one vehicle seat of the vehicle in accordance with the seat adjustment signals; adjusting at least one vehicle component of the vehicle in accordance with the received vehicle stabilization signals; and displaying the display signals; wherein generating the vehicle stabilization signals comprises: determining first forces acting on vehicle components due to the movements of the vehicle using the surroundings data and/or vehicle component data; and determining vehicle stabilization signals that are designed such that they bring about second forces that counteract the first forces after adjusting the at least one vehicle component of the vehicle in accordance with these vehicle stabilization signals; wherein generating the seat adjustment signals comprises: determining first acceleration forces that would act on a vehicle occupant sitting in the direction of travel due to the movements of the vehicle using the surroundings data and/or vehicle component data; and determining seat adjustment signals that are designed such that they bring about second acceleration forces for a vehicle occupant after adjusting the vehicle seat in accordance with these seat adjustment signals such that the first acceleration forces act in an absolute manner on the vehicle occupant, independently of the orientation of the vehicle seat on which the vehicle occupant is sitting; and wherein generating the display signals comprises: determining display signals that are designed such that they bring about a sensory perception, congruent with the first acceleration forces, for the vehicle occupant on the vehicle seat adjusted in accordance with the seat adjustment signals.  The instant application does not teach determining seat adjustment signals that are designed such that they bring about second acceleration forces for a vehicle occupant after adjusting the vehicle seat in accordance with these seat adjustment signals such that the first acceleration forces act in an absolute manner on the vehicle occupant, independently of the orientation of the vehicle seat on which the vehicle occupant is sitting.  However, Anderson teaches a method and system for controlling vehicle and improving occupant experience by reducing motion sickness autonomous vehicles with seat adjustment to counteract bump in road by using active suspension to damp the forces (Anderson: ¶88-89, 109, 112-114, 193-194).  Therefore, it would have been obvious before the effective filing date of the claim invention to a person to one of ordinary skill in the art to modify the control unit in instant application to include determining seat adjustment signals to bring about second acceleration forces for a vehicle occupant after adjusting the vehicle seat in accordance with these seat adjustment signals such that the first acceleration forces act in an absolute manner on the vehicle occupant, independently of the orientation of the vehicle seat on which the vehicle occupant is sitting as taught by Anderson to improve occupant experience (Anderson: title and abstract).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 is indefinite because claim 16 contradicts with dependent claim 17 .  Independent claim 16 claims that the seat adjustment signal is independent of the orientation of the vehicle seat, but dependent claim claims that the vehicle seat signal adjust the vehicle seat orientation when the orientation of the seat deviates from the direction of travel.  Therefore, dependent claim 17 seems to recite that the vehicle seat signal DEPENDS on the orientation of the seat which contradicts the independent claim 16.  Appropriate correction is required.
Claim 29 is rejected because claim 29 is indefinite as recited “A vehicle comprising a system according to claim 16”.  It is unclear which system among the many systems as recited in claim 16 that claim 29 refers to?  Appropriate correction is required.
Claim 16 is indefinite because “determining display signals that are designed such that they bring about a sensory perception, congruent with the first acceleration forces, for the vehicle occupant on the vehicle seat adjusted in accordance with the seat adjustment signals” as recited is unclear what “congruent” means.  Congruent seems to be a mathematical concept and there is no clear definition what congruent means in light of specification.  For interpretation purpose, “congruent” means “ agrees to or matches”.  Appropriate correction is required.
Claim 27 is indefinite because “the surroundings data and vehicle component data comprise only data from which movements of the vehicle that substantially do not run along the vehicle height axis result”.  It is unclear what the data is because the indefiniteness of “movements of the vehicle that substantially do not run along the vehicle height axis”.  Is the data not include any vertical movement of the vehicle?  For examination purpose, surroundings data and vehicle component data comprise data from which movements of the vehicle result.  Appropriate correction is required.
Claim features “control unit” “navigation system” as recited in claim 16 have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with functional language “generate”, and “receive” respectively without reciting sufficient structure to achieve the function.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carrying out the function. Appropriate correction is required.
Dependent claims 17-28 are rejected based on dependency on rejected base claim 16.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor system”, “navigation system”, “vehicle seat system”, “vehicle stabilization apparatus, “display unit” and “control unit” as recited in claim 16 to perform function to “receive”, “receive”, “receive”, “receive”, “receive”, and “generate” respectively.  
“sensor system”, “navigation system”, “ ”, “vehicle stabilization apparatus, “display unit” and “control unit” as recited in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The written description discloses the corresponding structure:
“sensor system” corresponds to “[0014] The sensor system comprises at least one of the following apparatuses: ultrasound sensor, radar sensor (for example short-range radar sensor, long-range radar sensor), lidar sensor, video system and/or image sensor (for example camera)”
 “vehicle seat system” corresponds to “[0019] The vehicle seat system furthermore comprises an adjustment apparatus by way of which the at least one vehicle seat is able to be adjusted.”
“vehicle stabilization apparatus” corresponds to “[0098] FIG. 2 schematically shows a horizontal section of a vehicle 1, for example of the vehicle 1 from FIG. 1. The section is selected as though the vehicle roof were cut through. The depicted vehicle has a vehicle stabilization apparatus 6 that comprises suspension/damping elements 61, 62, 63 and 64. The suspension/damping elements 61, 62, 63 and 64 are actuated by vehicle stabilization signals and exert stabilizing moments on the vehicle 1.”
“display unit” corresponds to “[0024] The display unit may have one or more existing display devices and/or one or more separate display devices. Exemplary implementations of such display devices may be a display means of the dashboard, a display (for example in the cockpit area and/or on the rear part of a vehicle seat and/or on the interior lining of the vehicle and/or hovering freely in the interior of the vehicle), a head-up display (for example in one or more of the windows of the vehicle), an infotainment system, an on-board computer, a communication unit, a combined instrument, a mobile terminal, etc.”
However, the written description fails to disclose the corresponding structure, material, or acts for “control unit” and “navigation system” performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
 Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, and 24-30 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Anderson et al., US 2017/0136842 (A1). 
As to claim 16, Anderson teaches a system for reducing motion sickness symptoms in operation of a vehicle (“one or more suspension systems of a vehicle may be used to mitigate motion sickness by limiting motion in one or more frequency ranges “, abs), comprising:
a sensor system and/or a navigation system (“FIG. 39 illustrates an embodiment of an instrumented vehicle 920 that may collect and/or provide information about a road to an LTD. The information may be collected using sensors such as for example a GPS receiver 921, a human monitoring sensor 922 (e.g. accelerometers, worn devices, temperature sensors, etc.), a human machine interface 923 for reporting road events (e.g. a button or touchpad terminal for inputting information), optical sensors 924, Lidar 925, front wheel accelerometer 926, rear wheel accelerometer 927, chassis accelerometers 928a and 928b, and/or any appropriate sensor associated with either the vehicle and/or occupant located therein”, ¶137); and
a vehicle seat system, a vehicle stabilization apparatus, and a display unit (Fig. 10 and related text);
a control unit coupled to the sensor system and/or to the navigation system, the control unit being further coupled to the vehicle seat system, to the vehicle stabilization apparatus, and to the display unit (Fig. 10 and related text), wherein
the sensor system and the navigation system are configured so as to receive surroundings data and/or vehicle component data of the vehicle from which movements of the vehicle result and to transmit them to the control unit, ¶137-139),
the vehicle seat system is configured so as to receive seat adjustment signals from the control unit and to adjust at least one vehicle seat of the vehicle in accordance with the received seat adjustment signals (Fig. 10 and related text),
the vehicle stabilization apparatus is configured so as to receive vehicle stabilization signals from the control unit and to adjust at least one vehicle component of the vehicle in accordance with the received vehicle stabilization signals (Fig. 10 and related text),
the display unit is configured so as to receive display signals from the control unit and to display them (Fig. 10 and related text, (Fig. 10 and related text), ¶80, 99, 157), and
the control unit is configured so as to generate vehicle stabilization signals, seat adjustment signals and display signals depending on the received surroundings data and/or vehicle component data (Fig. 10 and related text), ¶80, 99, 157),
wherein generating the vehicle stabilization signals comprises:
determining first forces acting on vehicle components due to movements of the vehicle using the surroundings data and/or vehicle component data (¶88-89, 109, 112-114); and	
determining vehicle stabilization signals that are designed such that they bring about second forces that counteract the first forces after adjusting the at least one vehicle component of the vehicle in accordance with these vehicle stabilization signals (¶88-89, 109, 112-114); 
wherein generating the seat adjustment signals comprises: determining first acceleration forces that would act on a vehicle occupant sitting in the direction of travel due to the movements of the vehicle using the surroundings data and/or vehicle component data (¶88-89, 109, 112-114); and
determining seat adjustment signals that are designed such that they bring about second acceleration forces for a vehicle occupant after adjusting the vehicle seat in accordance with these seat adjustment signals such that the first acceleration forces act in an absolute manner on the vehicle occupant, independently of the orientation of the vehicle seat on which the vehicle occupant is sitting (¶88-89, 109, 112-114, 193-194); and 
wherein generating the display signals (¶88-89, 109, 112-114) comprises: 
determining display signals that are designed such that they bring about a sensory perception, congruent with the first acceleration forces, for the vehicle occupant on the vehicle seat adjusted in accordance with the seat adjustment signals (Figs. 30, 35 and 36 and related text; ¶88-89, 109, 112-114).
As to claim 17, Anderson teaches the system wherein at least one of: 
the control unit is further configured so as to generate the seat adjustment signals only for a vehicle seat whose orientation deviates from the direction of travel of the vehicle, 
the vehicle seat system is further configured so as to receive seat adjustment signals from the control unit only for a vehicle seat whose orientation deviates from the direction of travel of the vehicle, and  
the vehicle seat system is further configured so as to adjust only a vehicle seat whose orientation deviates from the direction of travel of the vehicle in accordance with the received seat adjustment signals (vehicle seat vibrates when vehicle hits a bump, ¶192-195).
As to claim 18, Anderson teaches the system wherein the display unit is configured such that the displayed display signals are visible only to one vehicle occupant or a particular subset of the vehicle occupants (Fig. 30 and related text; “In addition to the above, and as shown in FIG. 30, in one embodiment, an image on a display 580, such as on a computer or interface screen, may be moved by a distance D to at least partially compensate for an expected VOR of an occupant which may help to mitigate the likelihood of motion sickness in the occupant. For example, a display controller 582 may determine the amount of movement D anticipated for an occupants focal point at a given frequency due to the expected VOR of a vehicle occupant by, for example, using a transfer function between head movement and vehicle movement that may be either empirically or statistically determined”, ¶234).
As to claim 19, Anderson teaches the system wherein the display unit has one or more display devices and each vehicle occupant is assigned a dedicated display device for displaying the display signals (Figs. 35 and 36 shows headrest monitor screen).
As to claim 24, Anderson teaches the system wherein the display signals are arranged in the peripheral visual region of perception of a vehicle occupant or a particular subset of the vehicle occupants (Anderson: “[0055] FIG. 30 is a schematic representation of a display moving an image to compensate image position for an occupant's visual ocular reflex).
As to claim 25, Anderson teaches the system wherein the display signals comprise perception elements that are obtained at least in part from the surroundings data, and the perception elements reflect the surroundings, external to the vehicle, around the vehicle from the view of a vehicle occupant (Anderson: ocular reflex in response to centrifugal force as measured by display, ¶231-232).
As to claim 26, Anderson teaches the system wherein when adjusting a vehicle seat, the display of the display signals is changed such that the display signals are arranged in the field of view of the vehicle occupant on the adjusted vehicle seat (Anderson: Fig. 30 and related text; ocular reflex in response to centrifugal force as measured by display, ¶231-232).
As to claim 27, Anderson teaches the system wherein the surroundings data and vehicle component data comprise only data from which movements of the vehicle that substantially do not run along the vehicle height axis result (Anderson: Fig. 4 and related text; ¶101).
As to claim 28, Anderson teaches the system wherein 
the second forces are large enough that the first forces and the second forces cancel one another out (Anderson: activate active suspension for damping forces to prepare the vehicle to counteract bump, ¶193-194)..
As to claims 29 and 30, they are apparatus claim and method claim that recite substantially the same limitations as the corresponding method claim 16.  As such, claims 29 and 30 are rejected by substantially the same reasons for the corresponding claim 1 above and are incorporated herein.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. §103 as being unpatentable over Anderson et al., US 2017/0136842 (A1) in view of Huang et al., US 2022/0017109 (A1).  
As to claim 20, Anderson does not explicitly teach the system wherein the display unit has a holographic display device and/or one or more interior fitting elements for displaying the display signals.
However, in the same field of endeavor, Huang teaches a motion sickness reduction system for autonomous vehicle with a display that can provide hologram content (Huang: ¶129).  Therefore, it would have been obvious before the effective filing date of the claim invention to a person to one of ordinary skill in the art to modify the vehicle control system of Anderson to include display unit has a holographic display device and/or one or more interior fitting elements for displaying the display signals as taught by Huang to improve occupant experience (Anderson: abs).  
As to claim 21, Anderson modified by Huang teaches the system wherein the holographic display device hovers in the interior of the vehicle and adopts a substantially spherical shape (Huang: hologram, ¶129; curve display, ¶123).
As to claim 22, Anderson modified by Huang teaches the system wherein the holographic display device is able to be operated by gestures, haptic pulses, tactile feedback pulses and/or voice commands (Huang: touch, ¶130, gesture, ¶170)..
As to claim 23, Anderson modified by Huang teaches the system wherein  
the holographic display device has functions of a combined instrument, infotainment system, on-board computer and/or screen and that are able to be operated by gestures, haptic pulses, tactile feedback pulses and/or voice commands (Huang: touch display and hologram content, ¶129-130).
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667